DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-25 are subject to examination and rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Girolamo (US PGPub 2019/0007928).

Regarding claims 2, 10 and 19, Girolamo teaches at least one machine-readable medium comprising instructions that, when executed on processing circuitry of a computing device (Girolamo, see figure 17 and paragraph 0183, a CoAP server), cause the processing circuitry to perform operations that:
cause the computing device to interface with a resource accessible at the computing device that originates or consumes data (Girolamo, see paragraph 0183, ;
cause the computing device to perform messaging with a remote device, the messaging being associated with data operations on the resource (Girolamo, see paragraph 0183, a CoAP client, a CoAP proxy, and a CoAP server transmitting or receiving the representations of the resource using CoAP protocol which is a web transfer protocol useful in constrained environment); and
manage a transaction with the remote device, the transaction including a sequence of stateless messages associated with the data operations on the resource (Girolamo, see figure 17 and paragraphs 0183-0189, a sequence of messages regarding the representations of the resource residing at the CoAP server), wherein the transaction uses the stateless messages to perform the data operations on the resource via the computing device (Girolamo, see paragraph 0183, FIG. 17 is a call flow of an example use of an observe-based context-aware proxy refresh, whereby a CoAP client communicates with a CoAP proxy to receive representations of a resource residing at a CoAP server), and wherein management of the transaction includes:
representing a current intra-transactional state from among a plurality of intra-transactional states which represent a progression of the stateless messages used by the transaction (Girolamo, see paragraphs 0186-0188, In message 2 the proxy specifies Observe=0 to signal that it wants to Observe the resource. The server supplies the requested resource in message 4. Message 4 may include an observe option to indicate that it has added the proxy to the list of observers ;
conducting intra-transaction communications directed to the resource and corresponding transactional resources of the remote device, based on the progression of stateless messages (Girolamo, see paragraph 0071, The node may subsequently join the correct IP multicast groups on its network interface. This may be accomplished, for example, using a Membership Configuration RESTful interface for configuring endpoints with group information. This interface allows the commissioning node to use GET/PUT/POST/DELETE methods to manage group memberships); and
causing a persistent state change related to the resource, in response to successful completion of the transaction (Girolamo, see paragraphs 0189-0190, The proxy sends an observe cancellation message 8 to the server. In step 9, the server removes the proxy from the list of observers of the resource).

Regarding claims 3 and 11, Girolamo teaches wherein the computing device is an Internet-of-Things (IoT) device, and wherein the resource is one of: a sensor, an actuator, or a data store (Girolamo, see paragraph 0194, FIG. 18 shows examples of graphical user interfaces (GUIs) operating on an M2M/IoT/WoT device, proxy, and gateway).

Regarding claims 4, 13 and 21, Girolamo teaches wherein the messaging includes RESTful messaging (Girolamo, see paragraph 0071, This may be accomplished, for example, using a Membership Configuration RESTful interface for 

Regarding claims 5, 14 and 22, Girolamo teaches wherein management of the transaction further includes:
causing the computing device to abort the transaction and remove any remaining current state information, in response to failure to complete the transaction (Girolamo, see paragraph 0095, This last retrieval attempt fails because the cached resource representation at the proxy is old, and therefore the representation needs to be revalidated. There is always a delay incurred in the revalidation and this delay may not be acceptable to certain clients).

Regarding claims 6, 15 and 23, Girolamo teaches wherein the processing circuitry is further configured to implement a security policy that limits direct access to the resource but permits access to the resource via the progression of the stateless messages (Girolamo, see paragraph 0206, The processor 32 may also perform security operations such as authentication, security key agreement, and/or cryptographic operations, such as at the access-layer and/or application layer for example).



Regarding claims 8, 17 and 25, Girolamo teaches wherein the transaction is managed using a collection resource that represents transaction message resources associated with the transaction, wherein the collection resource is discoverable by the remote device (Girolamo, see paragraph 0188, the proxy stores the resource representations).

Regarding claims 9 and 18, Girolamo teaches wherein the resource initiates the transaction and undergoes a persistent state change in response to successful completion of the transaction (Girolamo, see paragraphs 0186 and 0189, In message 2 the proxy specifies Observe=0 to signal that it wants to Observe the resource. After a period 7, the freshness timer expires. The proxy sends an observe cancellation message 8 to the server).

Regarding claims 12 and 20, Girolamo teaches wherein the messaging includes RESTful messaging (Girolamo, see paragraph 0071, This may be accomplished, for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443